Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.  Claims 1-7, 9-10, 12-13, 29 and 31-34 are pending examination, Claims 18, 22, 27-28, and 35 are withdrawn, and applicant has canceled claims 8, 11, 14-17, 19-21, 23-26, and 30.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 additionally recites "wherein the flexible, heat resistive material…".  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 had previously provided basis for “the flexible, heat resistive material” of claim 12, but only “a heat resistive material” was incorporated from claim 11 into claim 1 by the 12/18/20 amendment.  Therefore there is insufficient antecedent basis particularly for “the flexible”.  For purposes of examination “the flexible, heat resistive material” will be interpreted as at least inclusive of having basis to the recitation of “a heat resistive material” at line 10 of claim 1, with the additional requirement that it further be flexible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-10, 12-13, 29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkin et al. (US 2015/0118444, hereinafter Lipkin) in view of Paton et al. (WO 92/16822, hereinafter Paton), Tuwiner (US 3,507,318; hereafter Tuwiner), Thayer et al. (US 2008/0268164, hereinafter Thayer), Jonietz, JR. et al. (US 2016/0200049, hereinafter Jonietz) and Korn (US 2015/0273769, hereinafter Korn).
Claims 1 and 12-13: Lipkin discloses a method of manufacturing an article (see title and abstract), the method comprising:
forming a plurality of channels and ridges in a silicon-containing layer (abstract; [0023] discloses silicon-containing bondcoat) on a surface of a substrate of the article using a mask placed on the surface of the substrate or the silicon-containing layer ([0030]).  The mask may be spaced from the substrate and/or bondcoat of about 5 mils or less ([0032]).  Since there is no lower limit, the range is inclusive of 5 mils to 0.  A zero distance would meet the definition of “placed on” as disclosed in the instant specification ([0051], the term “placed on” means that the mask is in contact with the surface of the component/substrate or with a coating provided on the component/substrate).  
Lipkin discloses that laser machining is used to form valleys on the bondcoat via the apertures in the mask (See, for example, [0029-0031]).  Lipkin further teaches the mask possesses a size range (60-120 mils) and includes materials of heat resistive or non-heat resistive nature (see, for example, [0032-33] which are in alignment with Applicant’s use in conjunction with the term foil).  But Lipkin does not teach that the mask / foil  is formed of first and second foils, cooling during forming the plurality of channels and ridges by circulating a cooling fluid in a cooling channel in the mask, not wherein the plurality of cooling channels are formed between the first and second foil.  Paton discloses a fluid cooled mask (see title) wherein a mask that is used for forming features in a surface by laser radiation comprises circulating a cooling fluid through channels means during ablation of said surface with the laser (abstract).  This is to reduce thermal expansion of the mask during exposure to light energy density (laser) of this magnitude and to reduce thermal stress which would lead to cracking and damage (page 1, last paragraph).  Paton further teaches wherein the cooling channels (21) are formed in the mask via 
Roughly three surfaces of the cooling channel are bound by one foil and the remaining surface is bound / defined by the other foil the interfacing surfaces of the cooling channel of Paton (See, for example, Fig 1-3).  As such the complete cooling channel is “within both” the first and the second foil. (When considered collectively the two foils completely surround / define the channel, thus the channel is within both of them). 

As no surface is completely flat, the surface of the foils would possess some degree of roughness / empty volume within; thus the channel can be interpreted as occupying this empty volume, so it would be at least partially formed within the first foil and the second foil.  
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B.   Paton discloses the channels are present within the mask to reduce thermal expansion of the mask during exposure to light energy density (laser) of this magnitude and to reduce thermal stress which would lead to cracking and damage (page 1, last paragraph) thus altering the shape within the collective mask, would predictably aid in optimizing the temperature / thermal stress / flow properties within both of the materials of the mask.  The original disclosure does not provide any evidence that the particular configuration was significant.
Lipkin further teaches wherein the mask possesses tapered slots with the foil disposed therein and wherein the slot converges towards the substrate with an opening of the slot is shorter than an exit of the slot (See, for example, Fig 7, [0032]).  Lipkin further teaches wherein the cross section of the mask is trapezoidal (see, for example, Fig 7 [0032]).  As per the combination above the mask of Lipkin would 
Lipkin in view of Paton and Tuwiner do not disclose that the masking material is formed of a flexible heat resistive material which is silicone rubber and reinforced with metal or fiberglass.  Lipkin discloses that the mask may be used to form ridges via thermal spraying on the silicon-containing bondcoat ([0029]).  Thayer discloses a mask that is suitable for use in thermal (spray coating) wherein the mask is made from fiberglass, metals and silicone rubbers or mixtures thereof ([0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have formed the mask of Lipkin to include a mixture of silicone rubber, metal and fiberglass as taught by Thayer with a reasonable expectation of successful results because Thayer discloses known materials for mask suitable for use in thermal spraying.  
	Lipkin in view of Paton and Tuwiner do not disclose that the mask is formed over the bondcoat via additive manufacturing process comprising laser melting.  As discussed above, Lipkin discloses the mask is used for forming environmental barrier coatings over the bondcoat for use in turbine engines (see above).  Lipkin discloses that the mask may be used to form ridges via thermal spraying on the silicon-containing bondcoat ([0029]).  Thayer discloses a mask that is suitable for use in thermal (spray coating) wherein the mask is made from fiberglass, metals, polymers and silicone rubbers or mixtures thereof ([0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have formed the mask of Lipkin / 
Lipkin/Paton/Tuwiner/Thayer do not disclose that the mask is formed over the bondcoat via additive manufacturing process comprising laser melting a thermoplastic Jonietz discloses a method of forming a mask using 3D printer (see title and abstract) wherein a protective mask ([0007]-[0008]) is used for applying coatings such as corrosive-resistant coatings ([0004]) onto airplanes (Fig. 1).  The masking material is thermoplastic and may include materials such as metal or polymer ([0044] and [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have formed the mask (polymer, metal, fiberglass, silicone rubber or mixtures thereof) of Lipkin/Paton/Tuwiner/Thayer using an additive manufacturing method such as 3D printing as taught by Jonietz with a reasonable expectation of successful results because Jonietz discloses that 3D printing is suitable for forming metal and polymer (thermoplastic) masks useful in forming corrosive-resistant (environmental barrier) coatings on airplanes.  
With regards to forming the mask of Lipkin using a thermoplastic material, Thayer discloses that polymers are suitable for use as masks and Jonietz discloses that thermoplastic is a known polymer for use as masks for applying corrosive-resistant coatings.  Thus, it would have been obvious to have used a thermoplastic material as the masking material of Lipkin in the manner taught by Thayer and Jonietz with a reasonable expectation of successful results and with the benefit of improving corrosion resistance. 
Lipkin/Paton/Tuwiner/Thayer/Jonietz do not disclose that the 3D printing uses laser melting for forming materials.  Korn discloses a 3D printing method (see title and abstract) by melting polymers such as thermoplastics ([0034]) using selective laser melting (claim 29 and [0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have substituted the 3D printer of Lipkin/Thayer/Jonietz with the selective laser melting 3D printer of 
Claim 2: Lipkin further teaches forming at least one outer layer overlying the surface of the silicon-containing bondcoat (abstract, [0009] and claim 1).
Claims 3-4: Lipkin further teaches the plurality of channels and ridges are formed in the silicon-containing bondcoat via a subtractive/removal process by removing portions of the bondcoat via apertures in the mask ([0030]).
Claim 5: Lipkin further teaches the mask comprises tapered slots ([0032]-[0033]).
Claim 6: Lipkin further teaches the silicon-containing bondcoat comprises elemental silicon, silicon carbide, silicon nitride, metal silicides, silicon alloys or mixtures thereof ([0025]).
Claims 9-10: Lipkin further teaches the substrate is a ceramic matrix composite material containing silicon carbide as a reinforcement phase and/or a matrix phase ([0022]). 
Claim 29: Fig. 5 of Lipkin further shows that mask 36 has a 3D geometry corresponding to a 3D geometry of the article.  Specifically, the mask is planar similar to the bondcoat 10 underneath the mask.  
Per claim 30, the mask is placed over the silicon-containing bondcoat 10 (Fig. 5).
Claims 31-34: Lipkin further teaches the subtractive process used to remove portions of the bondcoat via the aperture may be accomplished by grit blasting via SiC or alumina particles, laser (electro) machining or micro-waterjet ([0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lipkin in view of Paton and Tuwiner, Thayer, Jonietz, and Korn as applied to claim 2 above and further in view of Boutwell et al. (US 2006/0121293, hereinafter Boutwell).  
Claim 7: Lipkin in view of Paton and Tuwiner, Thayer, Jonietz, and Korn discloses all the limitations of claim 2 but does not specify that the outer layer comprises oxide phases, rare earth 
Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly incorporated Thayer, Jonietz, and Korn as described above, and as applied previously to the incorporated dependent claims (11 and 19-21). 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-270-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712